Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For  discussions  below  note  that  claims  2  3  22  23   12  13   32  33   limitations  do not appear to be at issue 
Claim(s) 1    2     3   7  8  12   13 -25     27  28   32  33   is/are rejected under 35 U.S.C. 102(a 1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufman   554
Claims  1    Kaufman  figure  4   and 2  includes  housing  110   mouthpiece  120  transmitter  coil  114   control  117  substrate tablet  fig 2 at 2  with granular  material and susceptor  40  which is ring shaped and each one is readable as a  single structure   For  claim 21   Kaufman includes a tablet as discussed above.     Above      adequate  for claims  1  21  and in addition  note  figure  1  susceptor  30  which  may be cylindrical  hence  ring  shaped     As another alternative   30 is shown as  a   flat  member  lacks  ring shape  Part 40 is ring shaped  Also obvious to form  30 as a flat ring in view of  this teaching  for better heat transfer  para  0061   Claims  2  3  22  23   relate to method steps  that define no structure over the reference                      Claims   7   8  27  28  the tablets  1  and  2   have  end surfaces  near  lines  11   and include  ring  susceptors  40  near  end surface and also at middle  and parts  30  at middle 
Claims  12  13  32  33  materials   appear taught by Kaufman   or if at issue my be deemed obvious variations  For  claims  15  16  17   Kaufman  discloses   use  with plural tablets  and  coil   modified  for  separate heating  of the tablets  see   paragraph 0102    Claims  18  19  20 use with  particular  type tablets  does not define structure to avoid rejection  For  all claims listed should issues arise  as to other matters  these may de deemed obvious variations 
Claim(s) 1-5  7  8  12  13  15-25   27  28  32  33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov  452  in view of Kaufman554 and Blandino  582 
For claim 1  Miroonov  fig  1  includes control body  mouthpiece 120  transmitter coil  110   control 104   tablet 200 with material 202 and susceptor  210 to be heated by coil  110 and  susceptor is  a single structure shaped as a ring  but lacks  granular  feature      Blandino and Kaufman    disclose use of  ground  material   tobacco  Obvious  to use that material in Miironov  for good   heating   Claim  21  Mironov  as modified  above   for claim 1    includes  such  tablet  Claims  2  3  22 23  define non structure top  avoid rejection  Claims  4  24  Mironov tablet has round shape  Claim  5  25  note  passage  212 Claims 7  8  27 28 ring  210  location  is  near end and also at middle   Claims 12  13   32  33 materials   disclosed by  Mironov  or if at issue deemed obvious variations   Claims  15  16  17  defines no structure over   shape of Mironov tablet receiver and coil   which  without   change  are capable of such   use  Claims  18  -20  are to uses with different tablets and define no structure over  reference device as shown 
Claim(s)  1-4  7  12  13    15-20   21-24    27  32  33   is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chong  677
For Claim 1 Chong  figure  1  4B  includes  a housing readable on parts  212  102  mouthpiece at line 103 transmiter  coil  160 tablets  figure  7B  b  with granular material, pellets  and  cup   shaped  susceptor  108a . For  claim 21  Chong discloses  such tablet as discussed for claim  1   For claims   2  3    22  23  Joining parts  104  108 would allow pressing and recited  claims 3  23   steps do not avoid rejection   Claims  4  12  13   24   32  33 shape and material limitations  met by refence  or if at issue deemed  obvious variations   Claims  15  16  17  note  figure  6A  plural tablets 108 and  figure  8A transmitter   to provide separate heating of  tablets   Claims  18-20   use with different  type  tablets  defines no structure over reference    Above  adequate but any matters at issue may be deemed obvious variations 
Claim(s)  1   15-20    is/are rejected under 35 U.S.C. 102(a  1) as anticipated by or, in the alternative, 35USC 103  over  Blandino  or in alternative Blandino in view if Kaufman                                                                        For claim 1  Blandino  figure  5  includes housing 10  control 124  transmitter coil 110  mouthpiece  320 tablet110  with granular material and ring shaped susceptor 114       Above adequate  but should the matter be at issue also note Kaufman susceptor rings 40  and  30 but formed as a ring as discussed above  As alternative  obvious to use such rings in Blandino  for easy manufacture     For claims  15  17 Blandino figure 4 includes   plural tablets 111  112  to be heated by coil   122  each having ring shaped  susceptors  as shown  at 114 or like those of Kaufman                       For claim  16  see  paragraph 0092  use of separate heating coils to heat separate tablets  Claims  18 -20 references to varied types of tablets   is manner of use and does not avoid the rejection 
Applicant's arguments filed  with the amendment have been fully considered but they are not persuasive. Terms   single structure   as noted above met by any one of rings  40 of Kaufman.  Suggest that arguments presented should point out differences over  prior art 
Claim 14   34  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  57  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


.


/NEIL ABRAMS/              Primary Examiner, Art Unit 2832